President.
Philips has bound himself to deliver grain; and Meason to receive this grain at certain prices. Grain, not money, was the object in the view of both; and money was only used to ascertain the quantity of grain. The chance of gain or loss must be mutual.—If grain had fallen in value, Philips would have gained; for if he had tendered grain, Meason could not have required money. If money has fallen in value or, in other words, if grain has risen in value, Meason must gain; for a tender of money does not excuse from the covenant to deliver grain. The damages therefore ought to be *347ascertained by valuing the grain at the current prices, at the time of delivery, with interest from that time.
Note.—Three other cases, one in the court of Common Pleas of Washington county, another in Fayette county, and the third in Allegheny county, have since been tried, and decided on the same principle, of giving, in damages, the increased value of the grain, with interest from the time of delivery.
The jury found accordingly; but not at the rate of the grain which had risen most. Probably they took the price of a part of each kind of grain.